3. Eritrean refugees held hostage in Sinai (
(IT) Mr President, ladies and gentlemen, the amendment aims to make our judgment on Egypt's actions more incisive. It is not only a matter of acknowledging that Egypt has at least done something, but asking it to intervene quickly and immediately to free these hostages, urging the country never to use lethal force to repel people crossing the Sinai. The Office of the United Nations High Commissioner for Refugees is also called upon to make immediate contact with the people currently being held hostage.
'urges the Egyptian authorities to take all necessary measures to secure the release of Eritreans held hostage, to avoid the use of lethal force against illegal immigrants crossing the borders of the country, to protect their dignity and their physical and psychological integrity and to guarantee that detained migrants have the opportunity to contact the Office of the United Nations High Commissioner for Refugees and that the High Commissioner has access to all asylum seekers and refugees in custody'.
Mr President, ladies and gentlemen, I should like to add a paragraph to the resolution, which we feel is important and will not affect the structure of it too much. It concerns paragraph 9 of the joint resolution.
I shall read it: 'invites Member States to tackle this humanitarian emergency through the voluntary resettlement in the European Union of all the asylum seekers involved in this crisis; asks the European Commission to coordinate this operation and use available funding through the European Refugees Fund'.
(IT) Mr President, I should like to ask the proposer of the amendment to clarify an issue.
According to the text read out, the requested intervention concerns all those who request the right of asylum. I should rather say 'those who have the right of asylum', because 'who request' is too dangerous, as there is the risk that anyone can request the right of asylum.
Vice-versa, by coordinating this amendment with the intervention of the Office of the United Nations High Commissioner for Refugees, it will be the latter that will assess this.
In any case, I should ask the proposer to modify the amendment with the words 'those who have the right of asylum'.
I am aware that ten percent is generally sufficient. However, that would not have been enough in this case. Anyway, I did ask in advance and you had plenty of time. We will now vote on this amendment.
(The oral amendment was accepted)